Case 1:20-cv-01867-TJK Document 1 Filed 07/02/20 Page 1 of 6

s

 

 

 

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction Saks _
= . 3!
UNITED STATES DISTRICT COURT Oo = 38>
wo 7
for the m {eGo
a . Se ~ est
District of Columbia io29 2 o=m
— So
5 om pea
DC Division 3S ‘J = =
KHONDKER NASREEN )
) Case: 1:20-cv-01867
) Assigned To : Mehta, Amit P
Plaintigis) ) Assign. Date : 7/2/2020
(Write the full name of each plaintiff who is filing this complaint ) Description: PRO SE GEN Civ (F-DECK
If the names of all the plaintiffs cannot Jit in the space above, ) )
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
“Y=
)
CAPITAL PETROLEUM GROUP, LLC )
ANACOSTIA REALTY, LLC )
EYOB MAMO )
)
Dejendant(s) )
(Write the fill name of each defendant who is being sued. ifthe )

names of all the defendants cannot Jit in the space above, please
write “see attached” in the space and attach an additional page

with the full list af names.)

COMPLAINT AND REQUEST FOR INJUNCTION

I, The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed.
Name Khondker Nasreen
Street Address 5030 Connecticut Ave NW
City and County Washington, DC 20008
State and Zip Code
Telephone Number 703 989 1597
E-mail Address cexxon@gmail.com

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (ifknown). Attach additional pages if needed.
Page 1 of 6
Case 1:20-cv-01867-TJK Document 1 Filed 07/02/20 Page 2 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. 1

 

 

 

 

 

Name Capital Petroleum Group. LLC

Job or Title (if known) ATTN: REG. AGENT, 4701 COS RD, STE 285, GLEN ALLEN. VA
Street Address 6820B Commercial Drive

City and County Springfield

State and Zip Code Virginia 22151

Telephone Number 703-750-6810

E-mail Address (if mown)

Defendant No. 2

 

 

 

 

 

Name ANACOSTIA REALTY, LLC

Job or Title (if kmown) ATTN: REG. AGENT, 4701 COS RD, STE 285, GLEN ALLEN, VA
Street Address 6820B Commercial Drive

City and County Springfield, Fairfax County

State and Zip Code Virginia 22151 - ee
Telephone Number 703-750-6810 BO

E-mail Address (if known)

Defendant No. 3

 

 

 

 

 

 

 

 

Name EYOB MAMO

Job or Title (if known) ATTN: REG. AGENT, 4701 COS RD, STE 285, GLEN ALLEN, VA
Street Address 6820B Commercial Drive

City and County Springfield, Fairfax County

State and Zip Code Virginia 22151

Telephone Number 703-750-6810

E-mail Address (if known)

Defendant No. 4

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

 

 

 

 

 

 

 

 

 

 

Page 2 of 6
Case 1:20-cv-01867-TJK Document 1 Filed 07/02/20 Page 3 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C, § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V Federal question CJ Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question
List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.
Relevant statute is U.S.C Code Chapter 55, Petroleum Marketing Practices Act

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) , 1s a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) :

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional Plaintiff)

 

2 The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

Page 3 of 6
Case 1:20-cv-01867-TJK Document 1 Filed 07/02/20 Page 4 of 6

Pro Se 2 (Rev, 12/16) Complaint and Request for Injunction

It.

b. If the defendant is a corporation
The defendant, (name) » is incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation)

ee ee
eee
(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

and has its principal place of business in (name)

Be The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (expiain):

 

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a Separate paragraph. Attach additional pages if
needed,

A. Where did the events giving rise to your claim(s) occur?

Plaintiff seeks temporary restraining order or injunction to prevent unlawful ejectment. Defendant sent
Plaintiff received a notice of ejectment and termination of franchisee agreement. Plaintiff seeks relief
under 15 USC Chapter 55

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

April 6, 2020, Defendant sent a letter notification requesting Plaintiff to vacate by premises by July 8,
2020 of the leased premises located at 5030 Connecticut Avenue, NW, Washington, DC 20008

 

 

 

Page 4 of 6
Case 1:20-cv-01867-TJK Document 1 Filed 07/02/20 Page 5 of 6

Pro Se 2 (Rev, 12/16) Complaint and Request for Injunction

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)
Plaintiff is a Franchisee with a station lease and supply or contract for sale with the Defendants.
Defendants notified Plaintiff on April 6, 2020 that Defendant is ending their lease and terminating their
contract by July 8, 2020, Defendant demands that Plaintiff vacate the premise. Defendant alleges in
their letter to Plaintiff that Plaintiff has breached their contractually agreement to pay rent on a weekly
basis and make terms pursuant to the agreement,

 

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

Ejectment would cause Plaintiff to lose ownership rights as a franchisee that Plaintiff has established for 11

years. Defendant's actions would result in extreme hardship to multiple parties and extreme injury. Plaintiff are
likely to lose their ability to care for themselves and vendors whom they have contractual obligations, employees
and the employee's families. Defendant is ejecting Plaintiff during a pandemic and at a time when Plaintiff would
would depend on the resources from this franchise to care for the health, mortgage and the education of Plaintiff's
children as well as for everyday life.

Plaintiff is likely to win on the merits as Defendants actions are against the PMPA Act. An injunction would
preserve Plaintiff's ability to obtain counsel and defend Plaintiffs rights under the Act.

 

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

Plaintiff seeks temporary restraining order or temporary injunction to prevent Defendant from ejectment. Plaintiff
seeks that the court review the lawfulness of Defendant's actions under 15 USC Chapter 55, Petroleum Marketing

and Practices Act

 

Page 5 of 6
Case 1:20-cv-01867-TJK Document1 Filed 07/02/20! Page 6 of 6
nt ' y
d

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI. Certification and Closing :

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: () - 1 OD- ad * é)

7

AVC
Signature of Plaintiff re i KGeylO- .
Printed Name of Plaintiff \khapder NassTesh

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6
